        Case 2:19-cv-00127-JNP Document 4 Filed 05/01/19 Page 1 of 2




Jay Brodsky
240 East Shore Road, #444
Great Neck, NY 11023
Telephone: (973) 568-1666
E-mail: demcointerexport@yahoo.com
Plaintiff ProSe on Behalf of Himself

Civil Action No. 2: 19-cv-00127-JNP


                   UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH



THE MATTER OF:                                                   •
                                                                  •
JAY BRODSKY                                                      ••
PLAINTIFF                                                         •
                                                                  •
                                                                  •
                                                                  •
                              -against-                           •
                                                                  •
                                                                  •
                                                                  •
                                                                  •
                                                                  •
TELEPERFORMANCE USA et al.                                        •
                                                                  •
DEFENDANTS                                                        •
                                                                  •
                                                                  •
                                                                  •
                                                                  •
                                                                  •
                                                                  •
                                                                  •
                                                                  •
                                                                  •


         NOTICE OF DISMISSAL WITH PREJUDICE
       Case 2:19-cv-00127-JNP Document 4 Filed 05/01/19 Page 2 of 2



     SENT VIA uses FIRST CLASS MAIL:
     Honorable Jill N. Parish, U.S.D.J.
     United States Courthouse
     351 SWTemple
     Salt Lake City, UT 84101


1.   Pursuant to the Federal Rules of Civil Procedure Rule 41(a) (Fed. R. Civ. P.

     63) on this 21st day of April, 2019, Jay Brodsky, (PLAINTIFF) resides at
     240 East Shore Road, Apartment 444, Great Neck, New York 11023, duly
     deposes under penalty of perjury, states that the facts embodied herein are
     true to the best of his knowledge.
2.   Notice of Dismissal with Prejudice:

     Pursuant to Federal Rule of Civil Procedure 41 (a)(1)(i), Plaintiff

     dismisses with prejudice prior to receiving Teleperformances answer, all

     claims against Defendants, Teleperformance USA, LLC., Alliance One

     Receivables Management, Inc., Timothy J. Casey, Carol Ezel. Each

     Party shall bear their own respective costs and attorneys' fees. This

     Notice of Dismissal disposes of the entire action.


     Signed this 21st day of April, 2019 at Great Neck, New York;
